NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JUSTIN ALLAN KIRKER,                          )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D14-2221
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 5, 2015.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Howard L. Dimmig, II, Public Defender, and
Bruce P. Taylor, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              We affirm Justin Allan Kirker's conviction and sentence for one count of

felony battery; however, the written judgment contains a scrivener's error indicating that

Kirker entered a guilty plea when, in fact, he was convicted by a jury after trial. We
therefore remand for entry of a corrected written judgment. Kirker need not be present

when this correction is made.

             Conviction and sentence affirmed; remanded for correction of the written

judgment.



VILLANTI, C.J., and ALTENBERND and KELLY, JJ., Concur.




                                         -2-